Citation Nr: 1000683	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-04 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of left (minor) middle finger middle phalanx 
fracture, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for an acquired 
psychiatric disorder secondary to post-operative residuals of 
left middle finger middle phalanx fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from October 1985 to August 
1989.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2005 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in New York, 
New York.

The Veteran requested a Travel Board hearing at the RO.  An 
August 2009 RO letter informed him was scheduled for 
September 16, 2009.  There is no indication in the claims 
file that he did not receive the letter or that it was 
returned to VA by the United States Postal Service as 
undeliverable.  The Veteran failed to appear for his 
scheduled hearing, and the claims file reflects no evidence 
that he requested the hearing be rescheduled.  Thus, the 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 
(2009).

The issue of entitlement to service connection for an 
acquired psychiatric disorder secondary to post-operative 
residuals of left middle finger middle phalanx fracture is 
addressed in the REMAND portion of the document below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Post-operative residuals of a left (minor) middle finger 
middle phalanx fracture include limitation of motion of the 
left index finger at a compensable rate.  An exceptional 
disability picture is not manifested.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
the requirements for a combined evaluation of 20 percent, but 
no more, for the post-operative residuals of the left (minor) 
middle finger middle phalanx fracture are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic 
Code 5229 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
June 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A March 2009 letter 
reiterated the information in the 2005 letter and also 
provided adequate notice of how disability ratings and 
effective dates are assigned, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), to include the specific 
rating criteria applicable the Veteran's claim.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); see also Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

Following issuance of the March 2009 letter, the claim was 
reviewed on a de novo basis, as shown in the May 2009 
supplemental statement of the case.  Thus, any timing-of-
notice error was cured and rendered harmless.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  While the Veteran 
may not have received full notice prior to the initial 
decision, after notice was provided, he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim via the presentation of pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the 
fairness of this adjudication, and the Board may address the 
merits of the appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, service treatment records document the 
Veteran's injury of his left (minor) third finger in February 
1986.  His treatment included surgery in May 1986.  A 
February 2004 rating decision granted entitlement to service 
connection for surgical residuals and assigned an initial 
evaluation of 10 percent, effective December 2002.  VA 
received his current claim for an increase in February 2005.

Limitation of motion of individual digits of the hand are 
evaluated under Diagnostic Code 5229.  See 38 C.F.R. § 4.71a.  
The maximum allowable rating for limitation of motion of the 
index or long (middle) finger is 10 percent for both the 
minor and dominant joint, even if it is akylosed.  Id; 
Diagnostic Code 5226.

The medical evidence of record notes the Veteran is right 
hand dominant.  A June 2005 examination report notes the 
Veteran reported intermittent left hand pain on bending the 
third finger.  He worked as a food services worker at a VA 
Medical Center, and he noted that the pain aggravated his 
ability to handle food trays.  The residuals of his injury 
did not impact his ability to perform his activities of daily 
living, and he reported taking Naprosyn daily but with little 
relief.  The examiner noted the absence of evidence of 
ankylosis.  Range of motion study revealed 0 to 45 degrees 
for the distal interphalangeal joint, with pain past 30 
degrees.  The examiner also noted increased pain on 
repetitive movement.  Evaluation of the left hand as a unit 
revealed some deformity and edema at the distal phalanx of 
the left third finger.  The gap of active approximation of 
the left third finger and the transverse crease of the palm 
was 3 inches.  There was no gap between the thumb pad and 
fingers with the thumb attempting to oppose the fingers.  
Left hand grip strength was 3+/5 compared to 5/5 on the 
right, and the Veteran was unable to make a complete fist.  
The examiner noted left hand x-rays of 2003 were read as 
having shown an old healed fracture of the middle phalanx of 
the third finger.  A January 2005 MRI examination report 
noted signals consistent with a possible partial tear of the 
flexor tendons of the middle finger.  A 2004 bone scan was 
read as normal.  The examiner diagnosed an old healed 
fracture of the middle phalanx of the third finger, with a 
possible partial tear of the flexor tendons of the middle 
finger.

Upon receipt of the examination report, the RO-as set forth 
in the Introduction, continued the existing 10 percent 
rating.  In light of his appeal, the Veteran was afforded 
another examination.  The May 2008 examination report-as did 
the 2005 report, notes the Veteran's primary complaint as 
chronic pain.  He took Tylenol-3 as needed for relief.  
Apparently because he no longer worked in food services, 
contrary to the Veteran's report at the 2005 examination, the 
2008 report notes the absence of any impact on the Veteran's 
usual occupation as a vendor.  He continued to be independent 
in his activities of daily living.  Physical examination 
revealed a 2.5 inch healed post-surgical scar.  There was no 
evidence of shortening or intra-articular involvement, or 
malunion or nonunion.  The examiner also noted there was no 
ankylosis.  The findings on clinical examination were 
essentially the same as at the 2005 examination, with the 
exception that the gap between the middle finger and the 
transverse crease of the palm was measured as two inches, as 
opposed to three inches in 2005.

A March 2005 entry in the VA outpatient records noted 
degenerative joint disease of the distal interphalangeal 
joint, which is what prompted the examiner to order the MRI 
and bone scan noted above.  X-rays of May 2008, however, were 
interpreted as showing no evidence of significant 
degenerative joint disease.  Except for some mild swelling, 
the middle finger was within normal limits.  The examiner 
diagnosed post-surgical changes and specifically noted no 
evidence of arthritis.

Although it does not affect the allowable evaluation, the 
Board notes the 2008 examination report noted the Veteran as 
left hand dominant, while the July 2003 examination report 
and the service treatment records note he is right hand 
dominant.  The Board finds the preponderance of the evidence 
shows he is right hand dominant.

As noted, a 10 percent rating is the maximum allowable 
compensable rating for an injury to the middle finger.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5229.  In light of the 
fact that the objective evidence of record shows the 
predominate manifestation of the Veteran's left middle finger 
disability to be pain and occasional swelling, the Board 
finds the 10 percent rating reasonably and fairly compensates 
the Veteran for his functional loss due to pain, including 
increased pain on repetitive use and mild to moderate loss of 
strength.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45.  The overall 
evidence, however, does provide a basis for an increased 
allowance for the Veteran.

The June 2005 examination report noted that range of motion 
study of the left index finger showed a gap of 1.5 inches 
between the left index finger approximation of the transverse 
of the palm.  This meets the criteria for a 10 percent rating 
for limitation of motion.  See Diagnostic Code 5229.  
Further, 38 C.F.R. § 4.71a, Note (5), of the rating criteria 
for limitation of motion of single or multiple digits that 
precede Diagnostic Code 5216, provides that if there is a 
limitation of motion of two or more digits, evaluate each 
separately and combine the evaluations.

While the examiner did not include the left index finger in 
his diagnosis of the Veteran's left middle finger residuals, 
the clinician did note it in the evaluation of the impact of 
the disability on the hand as a unit.  This is further 
indicated by the fact the Veteran is unable to make a 
complete fist, and he has decreased grip strength in the left 
hand.  As a result, and after resolving reasonable doubt in 
the Veteran's favor, the Board finds the objective findings 
on clinical examination show the limitation of motion of the 
left index finger to be part of the disability caused by left 
middle finger fracture residuals.  Thus, in addition to the 
10 percent rating for the left middle finger, the Board finds 
the left index finger meets the criteria for a separate 10 
percent rating.  38 C.F.R. § 4.3, 4.7, 4.71a, Diagnostic Code 
5229.

There is at least one outpatient entry that notes the 
Veteran's reported left middle finger pain was secondary to 
the surgical scar residual.  This has not been borne out by 
subsequent examination.  Both the 2005 and 2008 examination 
reports noted the scar to be well healed.  The March 2009 
scar examination report noted that physical examination 
failed to reveal a visible scar.  In any event, as noted by 
two other medical examiners, the scar was described as well 
healed.  Thus, the Board finds no factual basis for a 
separate rating for a scar painful on examination.  See 
38 C.F.R. § 4.118, Diagnostic Code. 7804.

The Board notes the Veteran's report at the 2005 examination 
that his left middle finger fracture residuals impacted his 
ability to do his job in food services.  This evidence raises 
the issue of the propriety of a referral for extraschedular 
consideration.  See Barringer v. Peake, 22 Vet. App. 242 
(2008) (Board must discuss whether referral for 
extraschedular consideration is indicated where raised by the 
evidence of record).

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
applicable criteria, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extra-schedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Further, where the RO has considered 
the issue of an extraschedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
for an extra-schedular rating.  Bagwell, 9 Vet. App. at 339.

Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that 
the Veteran's disability picture is exceptional.  To do so, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See VAOPGCPREC No. 6-1996 (Aug. 16, 1996), 61 
Fed. Reg. 66,749 (1996), para. 7 (when service-connected 
disability affects employment "in ways not contemplated by 
the rating schedule" § 3.321(b)(1) is applicable).

As noted, the appellant's left middle finger fracture 
residuals are limitation of motion, and an inability to make 
a complete fist.  The applicable rating criteria both 
describe and provide for his disability, to include separate 
ratings for affected multiple digits.  Thus, the disability 
due to left middle finger fracture residuals is not 
exceptional, and there is nothing in the record to 
distinguish this case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disability.  Thus, the Board finds that the 
currently assigned combined 20 percent schedular rating 
adequately addresses, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the Veteran's service-connected left middle finger 
disability.  See 38 C.F.R. § 4.1.  The Board finds the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an evaluation higher than 10 percent for post-
operative residuals of the left middle finger middle phalanx 
fracture is denied.

Entitlement to a separate evaluation not to exceed 10 percent 
for a limitation of left index finger motion secondary to the 
post-operative residuals of the left middle finger middle 
phalanx fracture is granted, subject to the law and 
regulations governing the award of monetary benefits.


REMAND

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The medical evidence before the RO at the time of the August 
2005 rating decision did not include evidence of an acquired 
psychiatric disorder, except for mood swings secondary to the 
Veteran's significant alcohol and drug addiction.  Notably, a 
January 2008 entry notes the Veteran was depressed; one of 
February 2009 notes a diagnosis of major depression; and, an 
April 2009 entry notes the Veteran reported depression about 
his right hand injury.  Although it is the left hand that is 
service connected, the Board deems the evidence sufficient to 
merit an examination to obtain an opinion as to whether there 
is a link between the Veteran's left middle finger fracture 
residuals and any diagnosed acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated his left middle finger fracture 
residuals since May 2009.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  After the above is complete, regardless 
of whether additional records are obtained, 
the AMC/RO shall arrange a psychiatric 
examination to determine if, 1) the Veteran 
in fact has an acquired psychiatric 
disorder; and, 2) if so, what is the 
etiology of any diagnosed acquired 
psychiatric disorder?

If an acquired psychiatric disorder is 
diagnosed is it more likely than not, i.e., 
is there greater than a 50 percent chance, 
that the disorder is secondary to the 
Veteran's documented alcohol and drug 
abuse?  If the answer is no, is there at 
least a 50-50 probability that any 
diagnosed acquired psychiatric disorder is 
medically linked to left middle finger 
fracture residuals?  If not, is there a 50-
50 chance that left middle finger fracture 
residuals aggravate any diagnosed acquired 
psychiatric disorder-that is, chronically 
worsens it.  If so, the examiner is asked 
to determine the degree of any 
aggravation-preferably in percentage 
terms.

The examiner is advised that the term, "a 
50-50 probability" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

The claims file, and a copy of this 
remand, must be provided to the examiner 
for review as part of the examination.

3.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event he does not 
report for any ordered examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  The 
AMC/RO should review the examination report 
to ensure that it is in complete compliance 
with the directives of this REMAND.  If the 
report is deficient in any manner, AMC/RO 
must implement corrective procedures at 
once.

5.  Then review the Veteran's claim de novo 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


